DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 03 March 2021.
The amendment filed 03 March 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 21, and 29 were amended in the amendment filed 03 March 2021.
Claim 36 was added in the amendment filed 03 March 2021.
Claims 1, 4-6, 8, 21, 24-26, 28-29, and 32-36 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, 21, 24-26, 28-29, and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites the limitation "the structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface structure" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 21, and 29 each recite the limitation “a surface [structure] with a plurality of upper regions, angled regions and lower regions” (lines 2-3 of each claim). It is unclear to the Examiner if the structure includes a plurality of each of upper regions, angled regions, and lower regions, only a plurality of upper regions, or if the presence of the upper, angled, and lower regions satisfies the limitation of “a plurality”. Clarification is required.
Claims 4-6, 8, 24-26, 28, and 32-36 are rejected as being dependent upon rejected claims 1, 21, and 29, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 21, 24-26, 29, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (US PG Publication 2004/0200520 A1; hereinafter “Mulligan”) in view of Nishimoto (US Patent 6,043,427; hereinafter “Nishimoto”).
Regarding claims 1, 21, and 29, Mulligan teaches a solar cell (abstract and Fig. 8) comprising:

a polysilicon layer formed over the semiconductor substrate (wafer can be multicrystaline silicon, i.e. polycrystalline or polysilicon; paragraph 0011. See also layer of 12/18 in Fig. 8 forming the claimed polysilicon layer; paragraph 0014), the polysilicon layer having a first doped region of a first conductivity type (P+ regions 12; paragraph 0014), a second doped region of a second conductivity type (N+ regions 18; paragraph 0014), and a depletion region between the first and second doped regions (p-n junction formed between p+ region 12 and the n+ region 18 inherently creates a depletion region, which necessarily lies between the doped regions above; see Fig. 8. See additionally second interpretation where the p-type and n-type regions can be defined such that the first doped region corresponds to the left p+ region in Fig. 8, the second doped region corresponds to the right n+ region in Fig. 8, and the depletion region being the combined p+/n+ regions between the two aforementioned regions).
Furthermore, regarding limitations recited in instant claim 21, Mulligan further teaches the angled regions taper outward from the upper regions to the lower regions (see tapering outwards of the angled regions in Fig. 8 from the upper to lower regions as claimed), and the angled regions are at an oblique angle (angled regions are additionally at an oblique angle between the upper and lower regions in Fig. 8), meeting the limitations of instant claim 29.

Nishimoto teaches solar cells (photoelectric device; abstract) that include differing sizes, such as including large grains under the collector electrodes and smaller grains between the electrodes to suppress recombination of photo-generated carriers in the same semiconductor layer (Figs. 3C-3K, also Col. 8, lines  52-64). 
The devices of Mulligan and Nishimoto are analogous references in the field of photovoltaic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulligan and include larger grains and smaller grains in the polysilicon layer in order to suppress recombination of photo-generated carriers, as taught above by Nishimoto. The combination would necessarily result in the polysilicon layer and the depletion region comprising a first and second grain sizes, wherein the first grain size is larger than the second grain size. The modification would also result in the depletion region having a first grain size in an area formed over the upper and lower regions of the surface structure (see Fig. 8 showing the depletion region extending into the p-type and n-type regions of the device and thus having the first and second grain sizes as claimed. Additionally, the second interpretation above where the first p-type and second n-type doped regions can be defined such that the first doped region corresponds to the left p+ region in Fig. 8, the second doped region corresponds to the right n+ regions in Fig. 8, and the depletion region being the p+/n+ regions between the two aforementioned regions, which thus includes the first grain sizes in both the upper and lower 
Regarding claims 4, 24, and 32, modified Mulligan further teaches the first grain is greater than or equal to 1 µm (Nishimoto Col. 9, lines 5-13; see MPEP 2144.05). 
Regarding claims 5, 25, and 33, modified Mulligan further teaches the second grain size is less than 1 micrometer (Nishimoto Col. 9, lines 5-13; see MPEP 2144.05). 
Regarding claims 6, 26, and 34, modified Mulligan further teaches the upper regions of the semiconductor substrate and the lower regions of the semiconductor substrate have planes that are substantially parallel with one another (see substantially parallel planes of upper and lower regions 12/18, respectively, in Fig. 8). 
Regarding claim 36, modified Mulligan further teaches a metal contact (e.g. gridlines of Mulligan Fig. 8) disposed over the first doped region of the first conductivity type (when device is rotated 180°, the gridlines are over all the doped regions, including that of the first conductivity; see Fig. 8), wherein the metal contact is disposed over both the first grain size and the second grain size (when device is rotated 180°, the gridlines are over all the doped regions, including those with the larger and smaller grains as the gridlines lie in the plane above all the regions and therefore is “over” them, broadly recited; see Fig. 8).
Claims 8, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan in view of Nishimoto as applied to claims 1, 21, and 29 above, and further in view of Cousins (US PG Publication 2007/0256728 A1; hereinafter “Cousins”).
Regarding claims 8, 28, and 35 modified Mulligan teaches the device of claims 1, 21, and 29, the limitations of which are set forth above. Modified Mulligan is silent to a dielectric layer between the polysilicon layer and the semiconductor substrate.
Cousins teaches solar cells with doped regions on the rear surface (abstract and Fig. 1). Cousins teaches the back surface of the device includes a tunnel oxide layer (16) is placed between the semiconductor substrate (10) and the semiconductor layer forming the doped regions (e.g. 18, 22; Fig. 1 and paragraph 0015) and is made of, e.g. silicon oxide (paragraph 0018). Cousins teaches this tunnel oxide (16) enhances the rear passivation of the solar cell (paragraphs 0016).
The devices of modified Mulligan and Cousins are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tunnel oxide layer of silicon oxide between the semiconductor substrate and the doped regions polysilicon layer of modified Mulligan in order to enhance rear passivation of the solar cell, as taught above by Cousins.
Response to Arguments
Applicant's arguments filed 03 March 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new interpretation of the Mulligan reference; modified Mulligan teaches the newly presented limitations of instant claims 1, 21, and 29, as set forth above.
Applicant’s arguments with respect to claims dependent from independent claims 1, 21, and 29 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726